Citation Nr: 0010610	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  95-34 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a fracture of the right femur.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant had active military service from March 10, 
1969, to April 16, 1969.

A review of the record reflects that, in October 1987, the 
Board of Veterans' Appeals (Board) denied entitlement to 
service connection for residuals of a fracture of the right 
femur.  In April 1993, the appellant reopened his claim for 
service connection for residuals of a fracture of the right 
femur.  Medical records were submitted and he gave testimony 
at a personal hearing at the RO in November 1997.  In a 
decision dated September 25, 1998, the Board determined that 
the evidence received subsequent to the October 1987 decision 
was not new and material and did not serve to reopen the 
claim for entitlement to service connection for residuals of 
a fracture of the right femur.  In November 1998, the General 
Counsel for VA filed a motion to remand, and to stay 
proceedings.  Notation was made that a remand to the Board 
was required because of a decision by the United States Court 
of Appeals for the Federal Circuit which invalidated the test 
for new and material evidence formulated by the United States 
Court of Appeals for Veterans' Claim (Court) in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The September 1998 decision 
by the Board was vacated and remanded for application of the 
regulatory definition of new and material evidence contained 
in 38 C.F.R. § 3.156(a) (1999).  


FINDINGS OF FACT

1.  By a decision dated October 1987, the Board denied 
service connection for residuals of a fracture of the right 
femur.  It was determined the appellant had fractured his 
right femur several years prior to service and had not 
incurred any additional chronic disability of the right femur 
during his several weeks of active duty.  

2.  The evidence received since the Board's October 1987 
decision is either duplicative, cumulative, or not probative; 
and is not so significant, when viewed in context of all the 
evidence of record, that it must be considered in order to 
fairly decide the merits of the case.  


CONCLUSION OF LAW

Evidence received since the Board denied entitlement to 
service connection for residuals of a fracture of the right 
femur in 1987 is not new and material and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Once a claim for service connection has been denied by a 
decision of the Board, that determination is final.  New and 
material evidence must be presented to reopen the case prior 
to further consideration of the claim.  See 38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991& Supp. 1999); 38 C.F.R. 
§§ 3.156(a), 20.1100, 20.1105 (1999).  

The veteran's claim of entitlement to service connection for 
residuals of a fracture of the right femur was denied by the 
Board in October 1987 on the basis that the veteran had 
fractured the right femur several years prior to service and 
had a retained intramedullary rod and had not incurred any 
additional chronic disability of the right femur during 
active service.  The Court has held that VA is required to 
review for its newness and materiality the evidence submitted 
by a claimant since the last final disallowance of the claim 
on any basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the instant appeal, the last 
final disallowance of the claim is the October 1987 Board 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1999).  Therefore, the Board must review, in light 
of the applicable law and regulations regarding finality, the 
additional evidence submitted since its previous decision 
disallowing the veteran's claim in 1987.

The United States Court of Appeals for the Federal Circuit 
has specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 Vet. 
App. 268 (1999).  "Moreover, once the Board finds that no 
such evidence has been offered, that is where the analysis 
must end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon a specific matter under consideration, 
which is neither cumulative nor redundant, and which may be 
itself or in connection with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156. 

In  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), the 
Court held that the Board must perform a two-step analysis 
when a veteran seeks to reopen a final decision based on new 
and material evidence.  First, it must determine whether the 
evidence presented or secured since the last final 
disallowance is "new and material."  Id.  If it is, the Board 
must then reopen the claim and "evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old."  Id; see also Evans v. Brown, 9 Vet. App. 273 (1996).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  Thus, when considering a 
request to reopen a claim, the Board must first determine 
whether the evidence is new and material.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  If the Board so 
determines, the claim is reopened and the Board must submit 
and evaluate the merits of the veteran's claim in light of 
all the evidence, both new and old.  Id.

The Court has held:  The first step of the Manio two-step 
analysis as to a claim to reopen involves three questions:  
(1)  Is the newly presented evidence "new" (that is, not of 
record at the time of the last final disallowance of the 
claim and not merely cumulative of other evidence that was 
then of record), see Struck v. Brown, 9 Vet. App. 145 (1996); 
Blackburn v. Brown, 8 Vet. App. 97 (1995); Cox v. Brown, 
6 Vet. App. 459 (1994)?  (2)  Is it "probative" of "the issue 
which is at hand (Cox and Colvin) (that is, each issue which 
was a specified basis for the last final disallowance) (see 
Struck, Supra)?  (3)  If it is new and probative, then, in 
light of all of the evidence of record, is there a reasonable 
possibility that the outcome of the claim on the merits would 
be changed?  In Blackburn, the Court indicated that 
affirmative answers to both questions 2 and 3 involving the 
probative nature of the "new" evidence, and a reasonable 
possibility of outcome change, respectively, were required, 
in order for "new" items to be "material."  Crippen v. Brown, 
9 Vet. App. 412, 419 (1996).  New evidence is probative, and 
is material, when it actually tends to prove the merits of a 
claim; that is, it supplies evidence, the absence of which 
was a specified basis for the prior denial.  Evans v. Brown, 
9 Vet. App. 273, 283 (1996).

The Federal Circuit has invalidated step three of the above 
analysis, so that it is not necessary that the new evidence 
raises a reasonable possibility of changing the outcome.  
Hodge v. Brown, 155 F.3d. 1356 (Fed. Cir. 1998).

The regulation and the Court decisions require that the new 
evidence be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  The Federal Circuit has held that the 
legislative history suggested that the purpose behind the 
definition contained in § 3.156 was not to require the 
veteran to demonstrate that the new evidence would properly 
change the outcome of the claim; rather, it was to emphasize 
the importance of the complete record for evaluation of a 
claim.  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the decision of the Federal Circuit in Hodge required 
replacement of the two-step Manio test with the three-step 
test.  Under the three-step test analysis in Elkins, VA must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) so as to have 
that finally denied claim reopened under 38 U.S.C.A. § 5108.

Second, under the Elkins three-step test, if new and material 
evidence has been presented, immediately upon reopening the 
claim, the VA must determine whether, based upon all the 
evidence of record in support of the claim, and presuming its 
credibility, the claim is reopened (and as distinguished from 
the original claim), is well grounded, pursuant to 
38 U.S.C.A. § 5107(a).  

Third, if a claim is well grounded, VA will then proceed to 
evaluate the merits of the claim, but only after a showing 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.

A veteran is presumed to be in sound condition when examined 
and accepted for service, except as to defects, infirmities 
or disorders noted at the time of examination, acceptance, 
and enrollment.  38 U.S.C.A. § 1111 (West 1991).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (1991); 
38 C.F.R. § 3.306(a) (1999).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b).  

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated by service or that the disease or 
disorder is otherwise attributable to service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  

The evidence obtained since the disallowance by the Board in 
1987 consists of communications by the appellant, including 
testimony given by him at a personal hearing before a hearing 
officer at the RO in November 1997, medical records from 
Baroness Erlanger Hospital dated in March 1974, medical 
records from Hutcheson Memorial Hospital for the period 
between June 1963 and July 1994, and medical statements 
received in 1973 from E. B. Mercado, M.D., and Monica Gefter, 
M.D.

Communications from the just mentioned physicians pertain to 
unrelated matters and are without mention of complaints or 
abnormalities pertaining to the right lower extremity.  
Clearly, the statements are not so significant that they must 
be considered in order to fairly adjudicate the claim.

Additional evidence which has been submitted also includes 
medical records from the Baroness Erlanger Hospital in March 
1974 and records from the Hutcheson Memorial Hospital 
covering the years between 1963 and 1994.  The records from 
the Baroness Erlanger Hospital in 1974 and the Hutcheson 
Hospital in 1963 were duplicate copies of evidence already 
associated with the claims file.  The 1963 medical records 
reflect that the appellant received treatment for a complete 
fracture of the middle third shaft of the right femur in a 
vehicle accident.  The records from the Baroness Erlanger 
Hospital dated in March 1974 reflect that he underwent 
removal of the intramedullary pin in the right femur after 
complaining of pain.  X-ray studies at that time showed the 
right femur fracture had completely healed.  

The additional records which have been added to the file from 
the Hutcheson Memorial Hospital pertain to periods of 
hospitalization and treatment and evaluation on various 
occasions up to 1994.  The records contain no reference 
whatsoever to any aggravation of the residuals of the right 
femur during service.  While some of the records from 
Hutcheson Memorial Hospital constitute new evidence, the 
evidence is not material because it does not bear directly 
and substantially on whether the appellant has residuals of a 
fracture of the right femur attributable to service.  
Essentially, none of the evidence indicates that the 
appellant aggravated a preexisting lower extremity disability 
during his very brief period of service.  See Cox v. Brown, 
5 Vet. App. 95 (1993) (medical records created years after 
service that do not indicate that the disorder is service 
connected cannot constitute new and material evidence).

The appellant's testimony and statements regarding his 
problems in service are essentially duplicative of evidence 
that was considered by the Board at the time of its 1987 
decision.  His assertion that his preexisting right leg 
problems were aggravated by military service is neither 
material nor competent.  The assertion is not probative 
because he is not competent to provide evidence of a medical 
diagnosis, or to relate a medical disorder to a specific 
cause.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As 
indicated in Hodge and in the provisions of 38 C.F.R. 
§ 3.156, evidence is "material" if it bears directly and 
substantially upon the matter under consideration and, by 
itself or in connection with evidence previously considered 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  That has not happened 
in this case.  Therefore, for these reasons, the Board has 
determined that new and material evidence has not been 
submitted, and the claim for entitlement to service 
connection for residuals of a fracture of the right femur is 
not reopened.  


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for residuals of a fracture of the right femur is 
denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals




 
- 8 -

- 7 -


